Hill, P. J. (dissenting).
I favor an affirmance of the award. The opinions of several medical witnesses as to the earning capacity of the claimant were before the referee at the time of his decision. On the review of the referee’s decision, the presiding member declined to receive further medical testimony. This was a proper exercise of discretion. “ Such reviews shall be had and determined upon the evidence and testimony in the record, unless otherwise determined by the Industrial Board.” (Rule 13 of the Industrial Board’s Rules and Procedure.) The wage-earning capacity of the claimant after the injury was determined as provided by the Workmen’s Compensation Law (§ 15, subd. 5-a).
Award reversed and claim remitted, with costs against the State Industrial Board to abide the event.